Citation Nr: 0915689	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  05-28 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)  
in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred for treatment at Health Central Hospital (HCH) on 
February 18, 2002.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to July 
1971.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2003 decision, in which the VAMC denied the claim 
for reimbursement of medical expenses incurred on February 
18, 2002 at HCH.  The Veteran filed a notice of disagreement 
(NOD) in July 2003.  A statement of the case (SOC) regarding 
the denial of payment for unauthorized medical expenses was 
issued in June 2004.  The Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in September 2005.

The Board notes that the Veteran filed a VA Form 9 in April 
2004, which predated the SOC, and was therefore untimely as a 
substantive appeal.  While it appears that the September 2005 
VA Form 9 (accepted by the VAMC as his substantive appeal) 
may not have been timely with respect to either the June 2003 
decision or the June 2004 SOC, it also appears that the VAMC 
afforded the Veteran additional time to file the second 
document (see internal VAMC correspondence dated in September 
2005).  Moreover, the VAMC has certified the appeal to the 
Board.  Where the agency of original jurisdiction certifies 
an issue for appeal without having received a timely 
substantive appeal, the requirement for a substantive appeal 
is essentially waived.  See Gonzalez-Morales v. Principi, 16 
Vet. App. 556 (2003) citing Rowell v. Principi, 4 Vet. App. 9 
(1993).  Here, the agency of original jurisdiction has 
certified the issue of "[d]enial of payment of non-VA 
hospital services."  Therefore, the matter of the timeliness 
of the substantive appeal is deemed waived.  

In the September 2005 substantive appeal, the Veteran 
requested a hearing before a Veterans Law Judge at the RO 
(Travel Board hearing).  In a January 2006 VA Form 21-4138, 
the Veteran indicated, through his representative, that he 
wished to cancel the hearing and have his appeal adjudicated 
based on the evidence of record.  

For the reasons expressed below, the claim on appeal is being 
remanded to the VAMC.  VA will notify the Veteran when 
further action, on his part, is required.   

REMAND

The Board's review of the claims file reveals that further 
action on the claim on appeal is warranted.  

The Veteran was admitted to the emergency room at HCH at 
approximately 8:45 a.m. on February 18, 2002.  He complained 
of coughing, wheezing and weakness of 5 days duration.  The 
Veteran's condition was identified by the triage attendant as 
nonurgent.  The Veteran was treated and discharged with a 
diagnosis of acute bronchitis.  The Veteran is now seeking 
payment or reimbursement for the treatment he received at 
HCH.  

The Veteran's claim was denied by the VAMC because it 
concluded that VA facilities were feasibly available to 
provide the care.  However, nowhere in any decision, or in 
the SOC, has the basis for this conclusion been provided.  It 
is the Veteran's essential contention that he called the 
local VAMC and was told that he could not be treated there 
because it was a holiday (Presidents' Day), and that he 
should go to the nearest emergency room.  The VAMC has made 
no specific finding as to which VA facility could have 
treated the Veteran on that day, or as to the amount of time 
it would have taken the Veteran to get to an appropriate VA 
facility from his home.  The claims file does not contain any 
evidence addressing these matters.  

In addition, the Board notes that the evidence is in conflict 
with respect to the severity or urgency of the Veteran's 
condition on admission to the private facility, and therefore 
whether an attempt to use VA facilities would have been 
hazardous to life or health.  The Veteran contends that he 
could not breathe at the time of his admission.  Moreover, he 
has submitted two identical undated letters, each signed by 
separate individuals, purporting to certify that the claim 
meets all of the conditions for payment by VA for emergency 
medical services.  However, there is no information as to the 
identity or background of these individuals.  One is 
identified as a physician, but there is no indication as to 
whether he examined the Veteran at admission to the private 
facility, or whether he reviewed the Veteran's records.  
Also, as noted above, the emergency triage report completed 
at the time of the Veteran's admission to the private 
facility indicates that his condition was nonurgent.  This 
directly conflicts with the written statements.  

Based on the foregoing, the Board finds that a medical 
opinion is necessary to determine whether the February 18, 
2002 treatment was of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health, and whether a VA or other federal 
facility/provider was not feasibly available and an attempt 
to use them before hand would not have been considered 
reasonable by a prudent layperson.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008).  Whether there existed 
a "medical emergency" is a medical question best answered by 
a physician.  See Cotton v. Brown, 7 Vet. App. 325, 327 
(1995).

Hence, the VAMC should make a preliminary determination as to 
which VA facilities were open and available on the date and 
at the time in question, and then furnish the entire claims 
file and combined health record to an appropriate physician 
to obtain an opinion addressing the questions set forth 
above.   

Further, to ensure that all due process requirements are met, 
the VAMC should also give the Veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  The notice letter to the Veteran should explain that 
he has a full one-year period for response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

After providing the appropriate notice, the VAMC should 
attempt to obtain any additional evidence for which the 
Veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the VAMC of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the VAMC should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal. 
 
Accordingly, this matter is hereby REMANDED to the VAMC for 
the following action:

1.  The VAMC should send to the Veteran a 
letter asking that he provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

The VAMC's letter should clearly explain 
to the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).   

2.  If the Veteran responds, the VAMC 
should assist him in obtaining any 
additional evidence identified following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the VAMC should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  The VAMC should determine which VA 
facilities in reasonable proximity to the 
Veteran's home were open and available on 
February 18, 2002 (Presidents' Day 
Holiday).  A memorandum containing this 
information should be included in the 
claims file.

4.  After completing the instructions 
above, the VAMC should forward the claims 
file and combined health record to an 
appropriate physician to obtain an opinion 
regarding whether the Veteran's condition 
when he presented to HCH on February 18, 
2002 required emergent treatment such that 
a prudent layperson would reasonably 
expect that delay in seeking immediate 
medical attention would be hazardous to 
life or health, and whether any VA 
facility capable of providing the 
treatment necessary in this case was 
feasibly available at the time, and in 
reasonable proximity to the Veteran's home 
in Orlando.  

The physician should set forth all 
opinions, along with a complete rationale 
for any conclusions reached, in a printed 
(typewritten) report.

5.  To help avoid future remand, the VAMC 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
VAMC should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority. 

7.  If the benefit sought on appeal 
remains denied, the VAMC must furnish to 
the Veteran an appropriate supplemental 
SOC (SSOC)) that includes clear reasons 
and bases for all determinations, and 
afford him the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


